Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  December 17, 2018

The Court of Appeals hereby passes the following order:

A19I0128. JACQUELINE BOSBY et al. v. BRODY ROBERT MCMORRIS et
     al.

      Jacqueline Bosby seeks to appeal the trial court’s order granting summary
judgment to defendant Brody Robert McMorris in this vehicle collision case.
      Under OCGA § 9-11-56 (h), the grant of summary judgment on any issue or
as to any party is reviewable by direct appeal. See City of Demorest v. Town of Mt.
Airy, 282 Ga. 653, 654 n.1 (653 SE2d 43) (2007); Whiddon v. Stargell, 192 Ga. App.
826, 827-828 (386 SE2d 884) (1989). We will grant a timely application for
interlocutory appeal if the order complained of is directly appealable and the
applicant has not already filed a timely notice of appeal. See Spivey v. Hembree, 268
Ga. App. 485, 486 n.1 (602 SE2d 246) (2004).
      Accordingly, this interlocutory application is hereby GRANTED. Bosby shall
have ten days from the date of this order to file a notice of appeal in the trial court.
If she has already filed a timely notice of appeal from the order at issue here, she need
not file a second notice. The clerk of the trial court is directed to include a copy of
this order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.